NO. 07-12-0165-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                   JULY 10, 2012
                          ______________________________

                           DAMIEN HERNANDEZ CORTEZ,

                                                               Appellant

                                            v.

                                THE STATE OF TEXAS,

                                                      Appellee
                        _________________________________

             FROM THE 320th DISTRICT COURT OF POTTER COUNTY;

                  NO. 62,862-D; HON. DON EMERSON, PRESIDING
                        _______________________________

                                 Order of Dismissal
                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Pending before the court is the appeal of Damien Hernandez Cortez. No

certificate of right to appeal appears of record, however. Because of that, the trial court

and district clerk were notified of the missing item and directed to supplement the record

with such a signed certificate by June 25, 2012, but one has not been received to date.

Consequently, we dismiss the appeal as mandated by Texas Rule of Appellate
Procedure 25.2(d). We would entertain a timely motion for rehearing accompanied by

the requisite certification should one be acquired.



                                                 Per Curiam



Do not publish.




                                             2